DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 are pending wherein claims 1-12 are currently under examination and claims 13-17 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected optical or imaging apparatus. Applicant’s election of claims 1-12 was made in the Response filed on November 29, 2022. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 108048719 A). 
In regard to claims 1-3 and 5-7, Yang (CN ‘719) discloses magnesium base alloys having compositions relative to that of the instant invention as set forth below (abstract and page 4 of Translation). 
Element

Instant Claim
(mass percent)
Yang (CN ‘719)
(weight percent)
Overlap
Li
present
3 – 4 
3 – 4 
Al
present
0.1 – 0.2 
0.1 – 0.2 
Ge
present
0.4 – 0.8 
0.4 – 0.8 
Ni
less than 0.1
0
0
Si, P, Zn or As
Present
0.4 – 0.5  Si
0.4 – 0.5  Si
Mg + Li 
90 or more
91.5 – 94.3 
91.5 – 94.3 


The ranges of lithium, aluminum, germanium, nickel, silicon and magnesium plus lithium disclosed by Yang (CN ‘719) are all within the claimed ranges and therefore anticipate the claim. 
With respect to the recitation “wherein Vickers hardness of the alloy after the alloy is left to stand at a temperature of 70⁰C and a humidity of 80 RH% for 1,000 hours is 75 Hv or harder” in claim 1, Yang (CN ‘719) discloses the same composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 108048719 A) as applied to claim 1, and further in view of Wang et al. (Effects of calcium on the microstructures and tensile properties of Mg-5Li-3Al alloys). 
In regard to claim 8, Yang (CN ‘719) discloses magnesium-lithium alloys as set forth above, but Yang (CN ‘719) does not specify wherein the magnesium-lithium alloys would include calcium. 
Wang et al. discloses the addition of calcium in an amount of 0.5 weight percent to substantially similar magnesium-lithium alloys in order to refine and improve the mechanical properties (abstract ad Results and discussion). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add 0.5 weight percent calcium, as disclosed by Wang et al, to the magnesium-lithium alloys, as disclosed by Yang (CN ‘719), in order to refine the grains and improve the mechanical properties, as disclosed by Wang et al. (abstract and Results and discussion). 

Double Patenting
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9 and 20-22 of copending Application No. 17/070,724. 
In regard to instant claim 1, claim 1 of copending Application No. 17/070,724 discloses a magnesium-lithium based alloy comprising magnesium, lithium, aluminum, germanium and less than 0.1 mass percent nickel. 
With respect to the recitation “wherein Vickers hardness of the alloy after the alloy is left to stand at a temperature of 70⁰C and a humidity of 80 RH% for 1,000 hours is 75 Hv or harder” in instant claim 1, claim 1 of copending Application No. 17/070,724 discloses the same composition. Therefore, this property would be present. MPEP 2112.01 I. 
In regard to instant claims 2-3, claim 1 of copending Application No. 17/070,724 indicates that the alloy would be further comprised of silicon, phosphorus, zinc and/or arsenic. 
In regard to instant claim 4, claim 21 of copending Application No. 17/070,724 indicates that the sum of the contents of silicon, phosphorus, zinc and arsenic is smaller than the content of aluminum. 
In regard to instant claim 5, claim 2 of copending Application No. 17/070,724 indicates that the germanium would be 0.1 or more and less than 1 mass percent. 
In regard to instant claim 6, claim 1 of copending Application No. 17/070,724 indicates that the sum of Mg and Li would be 90 mass percent or more. 
In regard to instant claim 7, claim 4 of copending Application No. 17/070,724 discloses wherein the lithium relative to the sum of the magnesium and lithium would be 0.5 to 15 mass percent. 
In regard to instant claim 8, claim 5 of copending Application No. 17/070,724 discloses wherein the calcium content would be 0.1 to 2 mass percent. 
In regard to instant claim 9, claim 6 of copending Application No. 17/070,724 discloses wherein the content of beryllium would be 0.04 to 3 mass percent. 
In regard to instant claim 10, claim 7 of copending Application No. 17/070,724 discloses wherein the sum of the content of germanium and beryllium, a content of aluminum and a content of silicon, phosphorus, zinc and arsenic would be 3 to 10 mass percent. 
In regard to instant claim 11, claim 8 of copending Application No. 17/070,724 discloses wherein the contents of germanium, beryllium, silicon, phosphorus, zinc and arsenic would be smaller than the content of aluminum. 
In regard to instant claim 12, claim 9 of copending Application No. 17/070,724 discloss wherein the content of germanium and beryllium is 3 to 7 mass percent. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759